



Exhibit 10.1
INCREMENTAL ASSUMPTION AGREEMENT
INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”) dated as of November 2, 2016
relating to the Third Amended and Restated First Lien Credit Agreement dated as
of August 21, 2013 (as further amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”) among CHASE
ACQUISITION I, INC., RBS GLOBAL, INC. (“RBS Global”), REXNORD LLC (“Rexnord”
and, together with RBS Global, the “Borrowers”), the Lenders party thereto from
time to time, the Issuing Banks party thereto from time to time and CREDIT
SUISSE AG, as Administrative Agent (in such capacity, the “Administrative
Agent”).
RECITALS:
WHEREAS, the Borrowers intend to extend the maturity of the Revolving Facility
and make certain other amendments to the Revolving Facility as set forth herein
(the “Amend & Extend”);
WHEREAS, to implement the Amend & Extend, the Borrowers have, by notice to the
Administrative Agent dated as of October 25, 2016, delivered pursuant to Section
2.21(l) of the Credit Agreement (the “Notice”) (a copy of which notice is
attached as Exhibit A hereto), requested Replacement Revolving Facility
Commitments in an aggregate principal amount of $265,000,000 to replace in full
the Revolving Facility Commitments existing on the 2016 Revolver Refinancing
Effective Date (as defined below) (immediately prior to the effectiveness of
this Agreement) (such existing Revolving Facility Commitments, the “Existing
Revolving Facility Commitments”);
WHEREAS, each institution listed on Schedule I hereto (the “Replacement
Revolving Facility Lenders”) has agreed, on the terms and conditions set forth
herein and in the Credit Agreement, to provide the amount of the Replacement
Revolving Facility Commitments set forth opposite its name under the heading
“Replacement Revolving Facility Commitment” on Schedule I hereto (the
“Replacement Revolving Facility Commitment”).
NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement, and each reference to the “Credit Agreement”, “thereof”,
“thereunder”, “therein” and “thereby” and each other similar reference to the
Credit Agreement shall in each case, after this Agreement becomes effective,
refer to the Credit Agreement as amended hereby.


SECTION 2. Revolving Facility Refinancing


(a)    Subject to the terms and conditions set forth herein, each Replacement
Revolving Facility Lender severally agrees to make Replacement Revolving
Facility Commitments available to the Borrower from the 2016 Revolver
Refinancing Effective Date in an amount equal to the amount set forth opposite
its name on Schedule I hereto. On the 2016 Revolver Refinancing Effective Date,
the Existing Revolving Facility Commitments will be terminated and replaced with
the Replacement Revolving Facility Commitments of the Replacement Revolving
Facility Lenders as set forth on Schedule I hereto.


(b)    All Letters of Credit outstanding under the Credit Agreement on the 2016
Revolver Refinancing Effective Date shall remain outstanding under the Credit
Agreement. Each Replacement Revolving Facility Lender’s risk participation in
each such Letter of Credit shall be determined in accordance with such
Replacement Revolving Facility Lender’s Revolving Facility Percentage, as
provided in Section 2.05(d) of the Credit Agreement, as if such Letter of Credit
had been issued on the 2016 Revolver Refinancing Effective Date immediately
after giving effect to paragraph (a) above. For the avoidance of doubt, each
Issuing Lender acting in such capacity immediately prior to the effectiveness of
this Agreement shall continue to act in such capacity immediately following the
effectiveness hereof.


(c)    Each Replacement Revolving Facility Lender and the Administrative Agent
acknowledge that all notice requirements set forth in the Credit Agreement with
respect to the refinancing contemplated by this Agreement have been satisfied.





--------------------------------------------------------------------------------





(d)    With effect from the 2016 Revolver Refinancing Effective Date, each
Replacement Revolving Facility Lender shall be a “Revolving Facility Lender”,
the Replacement Revolving Facility Commitments shall be “Revolving Facility
Commitments” and the loans under such Replacement Revolving Facility Commitments
shall be “Revolving Facility Loans” and “Initial Revolving Loans”, in each case
for all purposes under the Credit Agreement.


SECTION 3. Amendments to Credit Agreement


(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:


“2016 Revolver Refinancing Effective Date” means November 2, 2016.
(b)    The definition of “Initial Revolving Loans” is amended by replacing each
reference therein to the “Third Restatement Effective Date” with a reference to
the “2016 Revolver Refinancing Effective Date”.


(c)    The definition of “Pricing Grid” is amended to (i) delete the reference
in the last sentence therein to “Section 6.11” and replace it with a reference
to “the definition of ‘Test Period’” and (ii) replace the grid set forth in
paragraph (a) thereof with the grid set forth below:


Pricing Grid for Revolving Facility Loans and Applicable Commitment Fee
Net First Lien Leverage Ratio
Applicable Margin for ABR Loans
Applicable Margin
 for Eurocurrency Loans
Applicable Commitment Fee
Greater than or equal to 1.5 to 1.0
2.00%
3.00%
0.50%
Less than 1.5 to 1.0
1.75%
2.75%
0.375%



(d)    The reference to “Third Restatement Effective Date” shall be replaced
with “2016 Revolver Refinancing Effective Date” in the definitions of
“Availability Period” and “Initial Revolving Loan”.


(e)    The definition of “Letter of Credit Sublimit” is amended by deleting
“$80,000,000” and replacing it with “$60,000,000”.


(f)    The definition of “Test Period” is amended by inserting the text “and
with respect to the definition of ‘Pricing Grid’” immediately following the text
“(a) with respect to Section 6.11” appearing therein.


(g)    The following definition is amended and restated in its entirety to as
set forth below:


“Revolving Facility Maturity Date” shall mean, as the context may require, (a)
with respect to the Revolving Facility in effect on the 2016 Revolver
Refinancing Effective Date, March 15, 2019 and (b) with respect to any other
Classes of Revolving Facility Commitments, the maturity dates specified therefor
in the applicable Incremental Assumption Agreement.
(h)    Section 6.11 of the Credit Agreement is hereby amended and restated in
its entirety to as set forth below:


Section 6.11. Total Net Leverage Ratio. With respect to the Revolving Facility
only, permit the Total Net Leverage Ratio as of the last day of any fiscal
quarter to exceed 6.75 to 1.00.
SECTION 4. Representations of the Borrowers. The Borrowers represent and warrant
that:


(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the 2016 Revolver
Refinancing Effective Date (except to the extent such representation and
warranty is already qualified by materiality, in which case, such representation
and warranty shall be true and correct in all respects) with the same effect as
if then made (except to the extent stated to relate to a specific earlier date,
in which case, such representation and warranty shall be true and correct in all
material respects as of such earlier date (except to the extent such





--------------------------------------------------------------------------------





representation and warranty is already qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects as of
such earlier date)); and


(b)    no Event of Default or Default was continuing on and as of the 2016
Revolver Refinancing Effective Date after giving effect hereto and to the
extension of credit requested to be made on the 2016 Revolver Refinancing
Effective Date.


SECTION 5. Conditions. This Agreement shall become effective as of the first
date (the “2016 Revolver Refinancing Effective Date”) when each of the following
conditions shall have been satisfied:


(a)    the Administrative Agent shall have received from each Loan Party, the
Replacement Revolving Facility Lenders and the Administrative Agent (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;


(b)    the Administrative Agent shall have received a certificate, dated the
2016 Revolver Refinancing Effective Date and executed by a Responsible Officer
of the Borrowers, confirming the accuracy of the representations and warranties
set forth in Section 4 above;


(c)    the Administrative Agent shall have received, on behalf of itself and the
Replacement Revolving Facility Lenders, a favorable written opinion from each of
(i) Quarles & Brady LLP, special counsel for the Loan Parties and (ii) Morgan,
Lewis & Bockius, LLP, New York counsel for the Loan Parties, in each case (A)
dated the date hereof, (B) addressed to the Administrative Agent and the
Replacement Revolving Facility Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to this Agreement as the Administrative Agent shall reasonably request;


(d)    the Administrative Agent shall have received board resolutions and other
customary closing certificates and documentation consistent with those delivered
on the Third Amendment Effective Date and such additional customary documents
and filings as the Administrative Agent may reasonably require to assure that
the Replacement Revolving Facility Loans contemplated hereby are secured by the
Collateral ratably with the existing Revolving Facility Loans;


(e)    each Replacement Revolving Facility Lender shall have received a
non-refundable consent fee equal to 0.75% of the aggregate principal amount of
such Lender’s Replacement Revolving Facility Commitment;


(f)    all principal, interest and fees outstanding on the 2016 Revolver
Refinancing Effective Date shall have been paid in full to the Administrative
Agent for the account of the existing Revolving Facility Lenders; and


(g)    all reasonable and documented out-of-pocket fees and expenses (including
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP) owing
by the Borrowers to the Administrative Agent and invoiced prior to the date
hereof shall have been paid in full.


SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


SECTION 7. Confirmation of Guaranties and Security Interests. (a) By signing
this Agreement, each Loan Party hereby confirms that (i) the obligations of the
Loan Parties under the Credit Agreement as modified hereby (including with
respect to the Replacement Revolving Facility Commitments and loans and
participations thereunder) and the other Loan Documents (x) are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Collateral Agreement and the other Loan Documents and (y) constitute
Obligations and (ii) notwithstanding the effectiveness of the terms hereof, the
Collateral Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.
Each Loan Party ratifies and confirms that all Liens granted, conveyed, or
assigned to any Agent by such Person pursuant to each Loan Document to which it
is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations as increased
hereby.


(b)    By signing this Agreement, each Replacement Revolving Facility Lender
hereby confirms that the Administrative Agent may, pursuant to Section 5.10(g)
of the Credit Agreement, waive the Collateral and Guarantee Requirement and the
other provisions of Section 5.10 of the Credit Agreement and the other Loan
Documents, in each case solely with respect to the Real Property located at 3001
West Canal Street, Milwaukee, Wisconsin.







--------------------------------------------------------------------------------





SECTION 8. Further Assurances. The Borrowers agree to deliver to the
Administrative Agent within sixty (60) days of the 2016 Revolver Refinancing
Effective Date each of the following: (i) a title endorsement for the property
located at 7601 Rockville Road, Indianapolis, Indiana and (ii) as to each other
Mortgaged Property listed on Schedule II, to provide Mortgage modifications/lien
confirmations and title searches.


SECTION 9. Release of Mortgaged Property. Pursuant to Section 5.10(g) of the
Credit Agreement, solely as to the Obligations in respect of the Revolving
Facility and all other Obligations owed to the Revolving Facility Lenders (the
“Revolving Obligations”), the Administrative Agent releases the mortgage lien on
the property identified on Schedule 1.01B to the Credit Agreement as 3001 West
Canal Street, Milwaukee, Wisconsin. In furtherance of the foregoing, Rexnord
Industries, LLC and the Administrative Agent shall execute and deliver a
modification effective as of the date hereof to the First Lien Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as
of July 21, 2006, recorded on August 7, 2006 as Document No. 0847060 in the
Milwaukee County Register’s Office, Milwaukee, Wisconsin, as amended, evidencing
the amendment to the obligations secured by such mortgage and such mortgage
shall continue unaffected to secured all Obligations (other than the Revolving
Obligations).


SECTION 10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


SECTION 11. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


CAMBRIDGE INTERNATIONAL, INC.
CHASE ACQUISITION I, INC.
REXNORD LLC
REXNORD INDUSTRIES, LLC
PT COMPONENTS, INC.
RBS ACQUISITION CORPORATION
RBS CHINA HOLDINGS, L.L.C.
RBS GLOBAL, INC.
REXNORD INTERNATIONAL INC.
THE FALK SERVICE CORPORATION
PRAGER INCORPORATED
REXNORD-ZURN HOLDINGS, INC.
KRIKLES, INC.
OEI, INC.
OEP, INC.
ZURCO, INC.
ZURN INTERNATIONAL, INC.
ZURN INDUSTRIES, LLC
ZURN PEX, INC.
GA INDUSTRIES HOLDINGS, LLC
CLINE ACQUISITION CORP.
VAG USA, LLC
MERIT GEAR LLC
PRECISION GEAR LLC
GREEN TURTLE AMERICAS LTD.





 
 
 
 
 
 
By:
/S/   Patricia M. Whaley 
 
 
 
 
Name:
Patricia M. Whaley
 
Title:
Vice President, General Counsel and Secretary of each of the above-named
entities
 
 
 








--------------------------------------------------------------------------------








Administrative Agent
 
CREDIT SUISSE AG, CAYMAN ISLANDS
     BRANCH, as Administrative Agent



 
 
 
 
 
 
By:
/S/ Robert Hetu  
 
 
 
 
Name:
Robert Hetu 
 
Title:
Authorized Signatory



 
 
 
 
 
 
By:
/S/   Warren Van Heyst
 
 
 
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory










--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Replacement Revolving Facility Lender



 
 
 
 
 
 
By:
/S/ Robert Hetu  
 
 
 
 
Name:
Robert Hetu 
 
Title:
Authorized Signatory



 
 
 
 
 
 
By:
/S/   Warren Van Heyst
 
 
 
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------






Deutsche Bank AG New York Branch, as a
Replacement Revolving Facility Lender



 
 
 
 
 
 
By:
/S/ Benjamin Souh
 
 
 
 
Name:
Benjamin Souh 
 
Title:
Vice President



 
 
 
 
 
 
By:
/S/   Marcus M. Tarkington
 
 
 
 
Name:
Marcus M. Tarkington
 
Title:
Director








--------------------------------------------------------------------------------






BMO HARRIS BANK N.A., as a
Replacement Revolving Facility Lender



 
 
 
 
 
 
By:
/S/ Ronald J. Carey
 
 
 
 
Name:
Ronald J. Carey
 
Title:
Senior Vice President








--------------------------------------------------------------------------------






CITIBANK, N.A., as a Replacement Revolving
 Facility Lender



 
 
 
 
 
 
By:
/S/ Brian Reed
 
 
 
 
Name:
Brian Reed
 
Title:
Vice President








--------------------------------------------------------------------------------






Barclays Bank Plc, as a Replacement Revolving
 Facility Lender



 
 
 
 
 
 
By:
/S/ May Huang
 
 
 
 
Name:
May Huang
 
Title:
Assistant Vice President








--------------------------------------------------------------------------------






GOLDMAN SACHS LENDING PARTNERS LLC,
as a Replacement Revolving Facility Lender



 
 
 
 
 
 
By:
/S/ Ryan Durkin
 
 
 
 
Name:
Ryan Durkin
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------






Mizuho Bank, Ltd.,
as a Replacement Revolving Facility Lender



 
 
 
 
 
 
By:
/S/ James R. Fayen
 
 
 
 
Name:
James R. Fayen
 
Title:
Managing Director








--------------------------------------------------------------------------------






SunTrust Bank, as a Replacement Revolving
Facility Lender



 
 
 
 
 
 
By:
/S/ Thomas F. Parrott
 
 
 
 
Name:
Thomas F. Parrott
 
Title:
Managing Director








--------------------------------------------------------------------------------






Schedule I
REPLACEMENT REVOLVING FACILITY COMMITMENTS
Replacement Revolving Facility
Lender
Replacement Revolving Facility Commitment
Credit Suisse AG
$46,500,000
Deutsche Bank AG New York Branch
$46,500,000
BMO Harris Bank N.A.
$46,500,000
Citibank N.A.
$46,500,000
Barclays Bank PLC
$23,000,000
Goldman Sachs Lending Partners LLC
$23,000,000
Mizuho Bank, Ltd
$23,000,000
SunTrust Bank
$10,000,000
TOTAL
$265,000,000










--------------------------------------------------------------------------------






Schedule II
FURTHER ASSURANCES
1.    2400 Curtiss Street & 2324 Curtiss Street, Downers Grove, Illinois
2.    7601 Rockville Road, Indianapolis, Indiana
3.    1272 Dakota Drive, Grafton, Wisconsin
4.    4701 West Greenfield Avenue, Milwaukee, Wisconsin
5.    1747 Commerce Way, Paso Robles, California
6.    5900 Elwin Buchanan Drive, Sanford, North Carolina
7.    116 State Highway 11 East, Commerce, Texas
8.    2121 Interstate 20, Abilene, Texas
9.    46 Mill Street, Orange, Massachusetts









--------------------------------------------------------------------------------






EXHIBIT A
Notice Requesting Replacement Revolving Facility Commitments
[SEE ATTACHED]







--------------------------------------------------------------------------------






NOTICE REQUESTING REPLACEMENT REVOLVING FACILITY COMMITMENTS
Date:    October 25, 2016
To:
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Third Amended and Restated First Lien Credit
Agreement dated as of August 21, 2013 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”) among
Chase Acquisition I, Inc., RBS Global, Inc. (“RBS Global”), Rexnord LLC
(“Rexnord” and, together with RBS Global, the “Borrowers”), the Lenders party
thereto from time to time as lenders and agents, the Issuing Lenders party
thereto from time to time and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
Borrowers hereby request Replacement Revolving Facility Commitments in an amount
set forth below to be made available under the Credit Agreement from the
Replacement Revolving Facility Effective Date specified below.
1.
Amount of Replacement Revolving Facility Commitments being requested:
$265,000,000
 
 
 
2.
Date on which such Replacement Revolving Facility Commitments are requested to
become effective (the “Replacement Revolving Facility Effective Date”):
October 31, 2016



The Borrowers hereby further request that the Replacement Revolving Facility
Commitments requested hereby be a Revolving Facility Commitment for all purposes
under the Credit Agreement from and after the Replacement Revolving Facility
Effective Date.
This Notice requesting Replacement Revolving Facility Commitments does not
create an obligation on the part of the Borrowers to consummate any Replacement
Revolving Loan.
[Signature page follows]







--------------------------------------------------------------------------------






This Notice requesting Replacement Revolving Facility Commitments is issued
pursuant to and is subject to the Credit Agreement and is executed as of the
date set forth above.
RBS GLOBAL, INC.
REXNORD LLC

 
 
 
 
 
 
By:
/S/   Mark W. Peterson
 
 
 
 
Name:
Mark W. Peterson
 
Title:
Senior Vice-President and Chief Financial Officer of each above-named entity
 
 
 








